DETAILED ACTION
This final action is responsive to the amendment filed 21 June 2021.  Claims 1-4, 6-19, and 21 are pending.  Claims 1, 9, and 15 are independent claims.  Claims 1, 9, and 15-18 are amended.  Claim 20 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered and they are partially persuasive.
Applicant argues (pg. 7) that the cited references do not teach the newly amended claim 1.
Examiner agrees.  Accordingly, a new reference, TagSpaces (full documentation of the software), has been added to the rejection as further detailed below.
Further, Applicant argues (pg. 8) that Chen does not teach “a colored section on a right side or a left side of the additional graphical representation having a given color that is associated with the given tag type in the computing application”. 
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-19, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Independent claim 1 (and similarly, 9 and 15) states: “a user interface control that, when selected, causes a new tag corresponding to the input to be created within an existing tag type, wherein the user interface control comprises a given color that is associated with the existing tag type”.  In other words, the new limitation states that providing a color associated with a type (user interface control) causes a new tag corresponding to the input.  However, it is not clear how a selection of a color can cause the creation of a new tag.  The instant specification (Fig. 9 and ¶[0052]) provides that the user can provide a tag type color when creating a new tag type.  However, the new limitation is focused on creating a new tag within an existing tag type.  It is not clear how a new tag may be created within an existing tag type by selecting a color.  For prior art purposes, Examiner interprets the foregoing to mean that the user is able to create a new tag within an existing tag type and assign a color.
Dependent claims inherit the deficiencies of the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over by Chen (US 2012/0324002 A1) hereinafter known as Chen in view of Cisler (US 2014/0359505 A1) hereinafter known as Cisler in view of Balasubramhanya (US 2015/0186825 A1) hereinafter known as Balasubramhanya in view of Brown (US 2020/0364294 A1) hereinafter known as Brown in view of TagSpaces (https://labored-umbrella.aerobaticapp.com/b372_b5c22a0f-4d6b-45a9-991a-8429a5c1a7a0/assets/files/tagspaces-manual-v2-9f6e63123357257f508aac550e01468e.pdf, attached as pdf, 27 April 2017).

Regarding independent claim 1, Chen teaches:
displaying a text input field;  (Chen: Fig. 7 and ¶[0050]; Chen teaches displaying a text field.)
receiving an input of at least a portion of a tag via the text input field;  (Chen: Fig. 7 and ¶[0050]; Chen teaches inputting text into the text field.)
displaying, in response to the input and proximate to the text input field, a graphical representation of an existing tag that relates to the input, wherein the graphical representation comprises: a type of existing tag; the existing tag; and  (Chen: Fig. 7; Chen teaches displaying tag suggestions based on user input which includes a tag type and tag name.)
...
...
...
...
...

Chen does not explicitly teach:
… a colored section on a right side or a left side of the graphical representation having a color that is associated with the type of the existing tag in the computing application ...  
...
receiving a selection of the graphical representation; and  
displaying an instance of the graphical representation inside of the text input field.  

However, Cisler teaches:
… a colored section on a right side or a left side of the graphical representation having a color that is associated with the type of the existing tag in the computing application ... ;  (Cisler: Fig. 6B; Cisler teaches presenting the colored circles on the left.)
...
receiving a selection of the graphical representation; and  (Cisler: ¶[0061]; Cisler teaches the user accepting the highlighted autocomplete option.)
displaying an instance of the graphical representation inside of the text input field.  (Cisler: Fig. 7D; Cisler teaches displaying any tag selected by the user.)

Chen and Cisler are in the same field of endeavor as the present invention, as the references are directed to applying tags to digital content.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of applying tags that include a tag type and existing tags as taught in Cisler with colors associated with the type of tag as well as selecting the tag and displaying the selection in the text input field as taught in Cisler.  Chen already teaches displaying tag types and existing tags.  However, Chen does not explicitly teach displaying colors associated with the type of tag as well as selecting the tag and displaying the selection in the text input field.  Cisler provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Chen to include teachings of Cisler because the combination would allow the user to further differentiate content.

Chen in view of Cisler does not explicitly teach:
… , wherein the color is associated with a plurality of tags that are grouped into the type of existing tag;  

However, Balasubramhanya teaches:
… , wherein the color is associated with a plurality of tags that are grouped into the type of existing tag;  (Balasubramhanya: Fig. 6 and ¶[0084]; Balasubramhanya teaches hierarchical tag types which are assigned different colors.)

Chen, Cisler, and Balasubramhanya are in the same field of endeavor as the present invention, as the references are directed to applying tags to digital content.  It would have been 


Chen in view of Cisler in view of Balasubramhanya does not explicitly teach:
a graphical element on the right side or the left side of the graphical representation that, when selected, causes the graphical representation to no longer be displayed; and

However, Brown teaches:
a graphical element on the right side or the left side of the graphical representation that, when selected, causes the graphical representation to no longer be displayed; and  (Brown: Fig. 9 and ¶[0117]; Brown teaches element 920 to reject the suggested annotation or reject all suggested annotations.)

Chen, Cisler, Balasubramhanya, and Brown are in the same field of endeavor as the present invention, as the references are directed to applying tags to digital content.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of applying tags that include a tag type and existing tags as taught in Chen in view of Cisler in view of Balasubramhanya with a graphical element to dismiss the tag suggestions as taught in Brown.  Chen in view of Cisler already teaches displaying tag types and existing tags.  However, Chen in view of Cisler does not explicitly teach a graphical 


Chen in view of Cisler in view of Balasubramhanya in view of Brown does not explicitly teach:
a user interface control that, when selected, causes a new tag corresponding to the input to be created within an existing tag type, wherein the user interface control comprises a given color that is associated with the existing tag type;

However, TagSpaces teaches:
a user interface control that, when selected, causes a new tag corresponding to the input to be created within an existing tag type, wherein the user interface control comprises a given color that is associated with the existing tag type;  (TagSpaces: pg. 29; TagSpaces teaches creating a new group of tag and assigning a color to it.)

TagSpaces is in the same field of endeavor as the present invention, since it is directed to applying tags to digital content.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of displaying multiple tag types as taught in Chen in view of Cisler in view of Balasubramhanya in view of Brown in view of Lee with further creating new tag types as taught in TagSpaces.  Chen in view of Cisler in view of Balasubramhanya in view of Brown in view of Lee already teaches creating tags under different tag types.  However, Chen in view of Cisler in view of Balasubramhanya in view of Brown in view of Lee does not explicitly teach further creating the new tag types.  TagSpaces provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Chen in view of Cisler in view of Balasubramhanya in view of 






Regarding claim 2, Chen in view of Cisler in view of Balasubramhanya in view of Brown in view of TagSpaces further teaches the method of Claim 1 (as cited above).

Chen further teaches:
wherein the graphical representation is displayed below the text input field.  (Chen: Fig. 7; Chen teaches displaying the representations under the text input field.)




Regarding claim 3, Chen in view of Cisler in view of Balasubramhanya in view of Brown in view of TagSpaces further teaches the method of Claim 2 (as cited above).

Chen further teaches:
wherein the colored section fills a portion of the graphical representation beginning at an edge of the graphical representation.  (Chen: Fig. 22; Chen teaches coloring in the entire tag.)


Chen and Cisler are in the same field of endeavor as the present invention, as the references are directed to applying tags to digital content.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of applying tags that include a tag type and existing tags with colors associated with the type of tag as well as selecting the tag and displaying the selection in the text input field as taught 





Regarding claim 4, Chen in view of Cisler in view of Balasubramhanya in view of Brown in view of TagSpaces further teaches the method of Claim 2 (as cited above).

Chen further teaches:
wherein the type of the existing tag and the existing tag are separated in the graphical representation by a delimiter.  (Chen: Figs. 6-7; Chen teaches separating the tag type and the name of the tag.)







Regarding claim 6, Chen in view of Cisler in view of Balasubramhanya in view of Brown in view of TagSpaces further teaches the method of Claim 1 (as cited above).

Brown further teaches:
further comprising removing the instance of the graphical representation from the text input field in response to a selection of the graphical element.  (Brown: Fig. 9 and ¶[0117]; Brown teaches element 920 to reject the suggested annotation or reject all suggested annotations.  Further, ¶[0080]-¶[0081] teach an entry box for the tagging wherein the user may enter characters and view suggested tags in the pane below.  The user is able to dismiss elements from the entry pane.)




Regarding claim 7, Chen in view of Cisler in view of Balasubramhanya in view of Brown in view of TagSpaces further teaches the method of Claim 2 (as cited above).

Cisler further teaches:
wherein the text input field allows additional input to be entered adjacent to the instance of the graphical representation.  (Cisler: Fig. 7A-7B and ¶[0059]-¶[0061]; Cisler teaches the user typing in an entry into the text field to continue adding tags.)







Regarding claim 8, Chen in view of Cisler in view of Balasubramhanya in view of Brown in view of TagSpaces further teaches the method of Claim 2 (as cited above).

Chen further teaches:
wherein text of the existing tag includes the portion of the tag received in the input.  (Chen: Fig. 7; Chen taches displaying tag suggestions based on user input which includes a tag type and tag name.)





Regarding independent claim 15, this claim recites a system that performs the method of independent claim 1; therefore, the same rationale for rejection applies.  



Regarding claim 17, Chen in view of Cisler in view of Balasubramhanya in view of Brown in view of TagSpaces further teaches the system of Claim 15 (as cited above).

TagSpaces further teaches:
wherein the method further comprises: displaying a user interface component that allows a new tag type to be created for the tag.  (TagSpaces: pg. 29; TagSpaces teaches creating a new group of tag and assigning a color to it.)




Regarding claim 18, Chen in view of Cisler in view of Balasubramhanya in view of Brown in view of TagSpaces further teaches the system of Claim 17 (as cited above).

TagSpaces further teaches:
wherein the method further comprises displaying a plurality of color options for the new tag type.  (TagSpaces: pg. 29; TagSpaces teaches bringing up a dialog to choose a color for the group.)



Regarding claim 19, Chen in view of Cisler in view of Balasubramhanya in view of Brown in view of TagSpaces further teaches the system of Claim 18 (as cited above).

TagSpaces further teaches:
wherein each respective color option of the plurality of color options is displayed in a respective circular region.  (TagSpaces: pg. 29; TagSpaces teaches bringing up a dialog to choose a color for the group.)




Regarding claim 21, Chen in view of Cisler in view of Balasubramhanya in view of Brown in view of TagSpaces further teaches the system of Claim 15 (as cited above).

Brown further teaches:
wherein the method further comprises removing the instance of the graphical representation from the text input field in response to a selection of the graphical element.  (Brown: Fig. 9 and ¶[0117]; Brown teaches element 920 to reject the suggested annotation or reject all suggested annotations.  Further, ¶[0080]-¶[0081] teach an entry box for the tagging wherein the user may enter characters and view suggested tags in the pane below.  The user is able to dismiss elements from the entry pane.)




Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Germann (US 2010/0083173 A1) hereinafter known as Germann in view of TagSpaces in view of Chen in view of Balasubramhanya in view of Brown.

Regarding independent claim 9
displaying a plurality of graphical representations of tag types, wherein each respective graphical representation of the plurality of graphical representations of tag types comprises: text of a respective tag type; and  (Germann: Fig. 44; Germann teaches different tag types such as “People”, “Family”, “Coworker”, etc…)
…
receiving a selection of a given graphical representation of the plurality of graphical representations of tag types; and  (Germann: ¶[0302]; Germann teaches the user selecting a tag type.)
displaying, in response to the selection, one or more additional graphical representations of tags that correspond to a given tag type represented by the given graphical representation, wherein each additional graphical representation of the one or more additional graphical representations of tags comprises: a given tag type; a given tag; …  (Germann: Fig. 38; Germann teaches displaying the tag type (i.e. the tab), the given tag (i.e. the tags such as “Friends” and “Strangers”).
...

Germann does not explicitly teach:
a colored portion having a respective color that is associated with the respective tag type in the computing application ... ;
and a colored section on a right side or a left side of the additional graphical representation having a given color that is associated with the given tag type in the computing application, .... .

However, TagSpaces teaches:
a colored portion having a respective color that is associated with the respective tag type in the computing application, .... ;  (TagSpaces: pgs. 28 and 29; TagSpaces teaches presenting a variety of different tag types with different graphical representations that have different colorings.)
and a colored section on a right side or a left side of the additional graphical representation having a given color that is associated with the given tag type in the computing application, .... .  (TagSpaces: pgs. 28 and 29; TagSpaces teaches presenting a variety of different tag types with different graphical representations that have different colorings.  Since the tags are fully colored in, the color is displayed on the left and right side of the tags.)

Germann and TagSpaces are in the same field of endeavor as the present invention, as the references are directed to applying tags to digital content.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of displaying multiple tag types as taught in Cisler with associating a color with each tag type as taught in TagSpaces.  Germann already teaches multiple tag types.  However, Germann does not explicitly teach associating a color with each tag type.  TagSpaces provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Germann to include teachings of TagSpaces because the combination would allow the user to further differentiate content.



Germann in view of TagSpaces does not explicitly teach:
… , wherein the respective color is associated with a plurality of tags that are grouped into the respective tag type.
… , wherein the given color is associated with a second plurality of tags that are grouped into the given tag type.

However, Balasubramhanya teaches:
… , wherein the respective color is associated with a plurality of tags that are grouped into the respective tag type.  (Balasubramhanya: Fig. 6 and ¶[0084]; Balasubramhanya teaches hierarchical tag types which are assigned different colors.)
… , wherein the given color is associated with a second plurality of tags that are grouped into the given tag type.  (Balasubramhanya: Fig. 6 and ¶[0084]; Balasubramhanya teaches hierarchical tag types which are assigned different colors.)

Cisler and Balasubramhanya are in the same field of endeavor as the present invention, as the references are directed to applying tags to digital content.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of applying tags that include a tag type and existing tags as taught in Cisler with a type of tag being associated with a color and representing a plurality of other tags as taught in Balasubramhanya.  Cisler already teaches displaying tag types and existing tags.  However, Cisler does not explicitly teach a type of tag being associated with a color and representing a plurality of other tags.  Balasubramhanya provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Cisler to include teachings of Balasubramhanya because the combination would allow the user to further differentiate the different tag types.

Germann in view of TagSpaces in view of Balasubramhanya does not explicitly teach:
a graphical element on the right side or the left side of the graphical representation that, when selected, causes the graphical representation to no longer be displayed.

However, Brown teaches:
a graphical element on the right side or the left side of the graphical representation that, when selected, causes the graphical representation to no longer be displayed.  (Brown: Fig. 9 and ¶[0117]; Brown teaches element 920 to reject the suggested annotation or reject all suggested annotations.)

Cisler, Balasubramhanya, and Brown are in the same field of endeavor as the present invention, as the references are directed to applying tags to digital content.  It would have been 







Regarding claim 11, Germann in view of TagSpaces in view of Balasubramhanya in view of Brown further teaches the method of Claim 9 (as cited above).

TagSpaces further teaches:
wherein the plurality of graphical representations of tag types is displayed below a text input field.  (TagSpaces: pgs. 28 and 29; TagSpaces teaches presenting the tags below a text field.)







Regarding claim 12, Germann in view of TagSpaces in view of Balasubramhanya in view of Brown further teaches the method of Claim 9 (as cited above).

Germann further teaches:
further comprising displaying a graphical representation of a tag with no type, wherein the graphical representation of the tag with no type indicates that the tag has no type.  (Germann: Figs. 42-43; Germann teaches displaying a tag which is not yet associated with “People”.  Accordingly, it does not have a type.)







Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Germann in view of TagSpaces in view of Balasubramhanya in view of Brown in view of Cisler.

Regarding claim 10, Germann in view of TagSpaces in view of Balasubramhanya in view of Brown further teaches the method of Claim 9 (as cited above).

Cisler further teaches:
wherein the colored portion is round.  (Cisler: Fig. 6B-7B; Cisler teaches the colored portion being round.)

Germann, TagSpaces, and Cisler are in the same field of endeavor as the present invention, as the references are directed to applying tags to digital content.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of displaying multiple tag types and associating a color with each tag type and presenting the tags as color coded based on type as taught in Germann in view of TagSpaces with the colored portion being round as taught in Cisler.  Germann in view of TagSpaces already teaches multiple tag types and color coding the types.  However, Germann in view of TagSpaces does not explicitly teach the color portion being round.  Cisler provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Germann and TagSpaces to include teachings of Cisler because the combination would allow the user to further differentiate content.


Regarding claim 14, Germann in view of TagSpaces in view of Balasubramhanya in view of Brown further teaches the method of Claim 9 (as cited above).

Cisler further teaches:
further comprising: receiving an additional selection of an additional graphical representation of the one or more additional graphical representations of tags; and displaying an instance of the additional graphical representation inside of a text input field.  (Cisler: Fig. 6B and ¶[0054]; Cisler teaches the user selecting a tag and the tag being added to the text input field.)


Germann, TagSpaces, and Cisler are in the same field of endeavor as the present invention, as the references are directed to applying tags to digital content.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of displaying multiple tag types and associating a color with each tag type and presenting the tags as color coded based on type as taught in Germann in view of TagSpaces with selecting a tag and adding it to the text input field as taught in Cisler.  Germann in view of TagSpaces already teaches multiple tag types and color coding the types.  However, Germann in view of TagSpaces does not explicitly teach selecting a tag and adding it to the text input field.  Cisler provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Germann and TagSpaces to include teachings of Cisler because the combination would allow the user to quickly enter the tags.





Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Germann in view of TagSpaces in view of Balasubramhanya in view of Brown in view of Brooks (US 2008/0282198 A1) hereinafter known as Brooks.


Regarding claim 13, Germann in view of TagSpaces in view of Balasubramhanya in view of Brown further teaches the method of Claim 9 (as cited above).

Germann in view of TagSpaces in view of Balasubramhanya does not explicitly teach the limitation of claim 13.

However, Brooks teaches:
wherein at least one graphical representation of the plurality of graphical representations of tag types further comprises an indication of a number of tags that correspond to a tag type of the tag types.  (Brooks: Fig. 5 and ¶[0049]; Brooks teaches displaying numbers next to different tags that indicate the number of tags sets in which the tag was bundled with the currently selected tag.)

Germann, TagSpaces, and Brooks are in the same field of endeavor as the present invention, as the references are directed to applying tags to digital content.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of applying tags to content as taught in Cisler in view of TagSpaces with displaying an indication of a number of tags that correspond to the type as taught in Brooks.  Cisler in view of TagSpaces already teaches the user applying tags.  However, Cisler in view of TagSpaces does not explicitly teach displaying an indication of a number of tags that correspond to the type.  Brooks provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Cisler and TagSpaces to include teachings of Brooks because the combination would allow the user to quickly add tags.






Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over by Chen in view of Cisler in view of Balasubramhanya in view of Brown in view of Germann in view of TagSpaces.


Regarding claim 16, Chen in view of Cisler in view of Balasubramhanya further teaches the system of Claim 15 (as cited above).

Germann further teaches:
further comprising: displaying a plurality of graphical representations of tag types, wherein each respective graphical representation of the plurality of graphical representations of tag types comprises: text of a respective tag type; and … .  (Germann: Fig. 44; Germann teaches different tag types such as “People”, “Family”, “Coworker”, etc…  ¶[0302] further teaches the user selecting a tag type.  Fig. 38 further teaches displaying the tag type (i.e. the tab), the given tag (i.e. the tags such as “Friends” and “Strangers”.)

Chen, Cisler, and Germann are in the same field of endeavor as the present invention, as the references are directed to applying tags to digital content.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of displaying multiple tag types as taught in Cisler with allowing a user to select tag types to further display tags associated with the types as taught in German.  Cisler already teaches multiple tag types.  However, Cisler does not explicitly teach allowing a user to select tag types to further display tags associated with the types.  Germann provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Chen and Cisler to include teachings of Germann because the combination would allow the user to further filter down tags.

TagSpaces further teaches:
… a colored portion having a respective color that is associated with the respective tag type in the computing application;  (TagTypes: Tag context menu section; TagTypes teaches presenting a variety of different tag types with different graphical representations that have different colorings.)


Chen, Cisler, Germann, and TagSpaces are in the same field of endeavor as the present invention, as the references are directed to applying tags to digital content.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of displaying multiple tag types as taught in Cisler with associating a color with each tag type as taught in TagSpaces.  Germann already teaches multiple tag types.  However, Germann does not explicitly teach associating a color with each tag type.  TagSpaces provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Germann to include teachings of TagSpaces because the combination would allow the user to further differentiate content.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2142